Name: Commission Regulation (EEC) No 2384/83 of 23 August 1983 abolishing the countervailing charge on pears originating in Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 233/ 14 Official Journal of the European Communities 24. 8 . 83 COMMISSION REGULATION (EEC) No 2384/83 of 23 August 1983 abolishing the countervailing charge on pears originating in Poland whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035//7 are therefore fulfilled and the countervailing charge on imports of pears originating in Poland can be abolished, THE COMMISSION OF THE EUROPEAN , COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2004/83 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commssion Regulation (EEC) No 2322/83 of 12 August 1983 (3) introduced a countervailing charge on pears originating in Poland ; Whereas for this product originating in Poland there were no prices for six consecutive working days ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2322/83 is hereby repealed. Article 2 This Regulation shall enter into force on 24 August 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 August 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 198 , 21 . 7. 1983, p. 2. (3) OJ No L 222, 13 . 8 . 1983, p. 14.